Name: Decision No 2/94 of the EEC-Sweden Joint Committee of 31 December 1994 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods and administrative cooperation
 Type: Decision
 Subject Matter: Europe;  international trade;  executive power and public service;  European construction;  iron, steel and other metal industries;  chemistry
 Date Published: 1995-10-04

 Avis juridique important|21995D1004(04)Decision No 2/94 of the EEC-Sweden Joint Committee of 31 December 1994 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods and administrative cooperation Official Journal L 235 , 04/10/1995 P. 0024 - 0026DECISION No 2/94 OF THE EEC-SWEDEN JOINT COMMITTEE of 31 December 1994 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of 'originating products` and methods and administrative cooperation (*) (95/397/EC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of 'originating products` and methods of administrative cooperation, hereinafter referred to as 'Protocol 3`, and in particular Article 28 thereof, Whereas the Joint Declaration annexed to Decision No 1/88 of the EEC-Sweden Joint Committee provides, under certain conditions, for a review of the changes made to rules of origin as a result of the introduction of the Harmonized System where the alterations result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rules of origin concerned to be restored as it was before Decision No 1/88; Whereas the rules of origin applicable to copolymers of HS heading Nos 39.01 to 39.21, polyester of HS heading No ex 39.07, cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms, of HS heading No 39.12, sheets of regenerated cellulose, polyamides and polyethylene of HS heading No ex 39.20 and refined copper, unwrought, of HS heading No ex 74.03, as established by Decision No 1/88 of the EEC-Sweden Joint Committee, should be amended to restore the substance of these rules as it was before the introduction of the Harmonized System, HAS DECIDED AS FOLLOWS: Article 1 The headings and relevant rules in the list annexed to this Decision shall replace the corresponding headings and rules in the list in Annex III to Protocol 3 to the EEC-Sweden Agreement. Article 2 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 31 December 1994. For the Joint Committee The President G. AVERY ANNEX >TABLE>